UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7324



STANLEY SHANE SMITH,

                                              Plaintiff - Appellant,

          versus

FRANKLIN FREEMAN, Secretary of Correction;
LYNN PHILLIPS, Director of Prisons; MARCUS
HUGHES, Unit Superintendent; WADE HATLEY,
Assistant Unit Superintendent; TERRY GETMAN,
Unit Sergeant; STEVE COOKE, Unit Mailroom
Officer,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Graham C. Mullen, District
Judge. (CA-96-63-1-MU)

Submitted:   April 17, 1997                 Decided:   April 29, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Stanley Shane Smith, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a North Carolina inmate, appeals the district

court's order denying relief on his 42 U.S.C. § 1983 (1994) com-

plaint under 28 U.S.C. § 1915(d) (1994). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm the dismissal on the reasoning of the
district court. Smith v. Freeman, No. CA-96-63-1-MU (W.D.N.C. Aug.
6, 1996). We modify the order to reflect that the dismissal was

without prejudice. 28 U.S.C. § 2106 (1994). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                2